 

EXHIBIT 10.5

 

 

 

INFOSONICSTM

 

 

 

 

 

May 2, 2006

 

 

Timmy Monico

2080 McDaniel Drive

Carrollton, TX 75006

 

Dear Timmy:

 

On behalf of InfoSonics Corporation (“InfoSonics”), I am pleased to extend to
you an offer of employment with InfoSonics. We look forward to your joining the
InfoSonics team in the United States. This letter sets forth the terms and
conditions of the offer completely and exclusively that, if you accept, will
govern your employment.

1.             Start Date.

 

Should you accept this offer of employment, and meet the conditions set forth
herein, it is anticipated that your start date will be June 1, 2006.

2.             Job Title/Position.

 


A)             YOU WILL BE EMPLOYED IN A FULL-TIME CAPACITY AS THE VICE
PRESIDENT, NORTH AMERICA, REPORTING TO JOSEPH RAM. IN THIS CAPACITY YOUR
RESPONSIBILITIES WILL INCLUDE, BUT ARE NOT LIMITED TO: I) CHARTING THE COMPANY
VISION IN THE NORTH AMERICA REGION; II) BRINGING NEW RELATIONSHIPS TO THE
COMPANY IN THE TIER 1, RSA AND MVNO; III) RUNNING THE NORTH AMERICA SALES
STRATEGY FOR THE COMPANY; AND IV) DEVELOPING AND MAINTAINING EXISTING VENDOR
RELATIONSHIPS, AND NEW VENDOR RELATIONSHIPS. YOU WILL ALSO BE EXPECTED TO
PERFORM OTHER TASKS CONSISTENT WITH THIS POSITION, AS MAY BE ASSIGNED TO YOU
FROM TIME TO TIME BY THE EXECUTIVE TEAM. YOU WILL NOT BE PERMITTED TO ACCEPT ANY
OTHER EMPLOYMENT, OR PROVIDE SERVICES FOR ANY OTHER ENTITY, IN THE TIME PERIOD
IN WHICH YOU ARE WORKING FOR INFOSONICS.


B)            THIS OFFER OF EMPLOYMENT IS CONTINGENT UPON PROOF OF ELIGIBILITY
FOR EMPLOYMENT IN THE UNITED STATES. PROPER DOCUMENTATION MAY INCLUDE, BUT IS
NOT LIMITED TO, A U.S. PASSPORT OR A DRIVER’S LICENSE AND SOCIAL SECURITY CARD.

3.             “At-Will” Employment Status.

 

Your employment with InfoSonics will be “at will,” meaning that either you or
InfoSonics may terminate your employment at any time and for any reason, with or
without cause. Nothing contained in this offer letter is intended to nor shall
be construed as altering such “at will” employment status or creating a contract
or agreement to employ you for a specific term. Although your job duties, title,
compensation and benefits, as well as InfoSonics personnel guidelines and
procedures, may change from time to time, the “at will” nature of your
employment may only be changed in an express written agreement signed by you and
the President of InfoSonics.

4.             Base Salary.

 

In consideration for the performance of your services hereunder on behalf of
InfoSonics, you will be paid a base salary of $120,000 per year (before all
required taxes and withholdings and other customary payroll deductions), payable
on

 

1

--------------------------------------------------------------------------------


 

each month on the 15th and last days of the month. The expression of your salary
as an annual number is not meant to, and does not, alter the at-will nature of
your employment.

In the event that your employment with InfoSonics is terminated by InfoSonics
prior to the first anniversary of your start date of work for InfoSonics,
InfoSonics will pay you severance in an amount equal to six-months’ base salary,
subject to the following exceptions. You will not be paid this severance if
InfoSonics terminates your employment based upon its good faith belief, to be
determined solely in the discretion of InfoSonics, that: you: (i) breached this
Agreement; (ii) committed an act of dishonesty, fraud, embezzlement or theft in
connection with your duties or in the course of your employment with the
Company; (iii) damaged the property or reputation of the Company; (iv) failed to
perform satisfactorily the material duties of your position after receiving
notification from InfoSonics of your failure(s) to satisfactorily perform and
being given an opportunity to cure same within 30 days of such notification; (v)
are convicted of a felony or a crime of moral turpitude; (vi) failed to adhere
to or execute the Company’s policies; (vii) disclosed confidential information
of the Company to persons not entitled to receive such information; or (viii)
such other behavior detrimental to the interests of the Company as the Company
determines.

5.             Bonus.

 

You will be eligible for a quarterly incentive bonus of up to $12,000 that may
or may not be granted based on your performance and achievement and that of the
overall company. During your first 2 quarters of employment your bonus will be
guaranteed at $12,000. Thereafter, the metrics used for determination of this
discretionary bonus will be formulized by InfoSonics within the first 15 days of
each quarter in which you are employed. You must be employed on the date the
bonus is paid to be eligible to receive any bonus.

6.             Stock Options.

 

 Based on approval of the Company’s Option Committee you will receive 25,000
stock options, and pursuant to the terms and/or restrictions set forth by either
the Option Committee at the time of such grant(s), if any, and/or the terms and
conditions of the Company’s 2006 Stock Option Plan. These options will vest over
a period of three-years, with a one year cliff vesting.

 

7.             Employee Benefits.

 

Subject to the eligibility requirements and other terms and conditions of the
respective plan documents, you may be eligible to participate in InfoSonics’
benefit plans offered to similarly situated employees, if any.

Please note that the terms and conditions of the Infosonics benefit plans and
policies may change at any time in the sole and absolute discretion of the
Company.

8.             InfoSonics’ Policies and Procedures.

 

You agree that you will abide by all of InfoSonics’ policies and procedures in
the performance of your job duties, including those set forth in the InfoSonics
Employee Handbook. You understand that you will be required to, and will, sign
the receipt and acknowledgement forms set forth in the InfoSonics Employee
Handbook.

9.             Representations.

 

By signing this letter agreement, you represent and warrant to InfoSonics that
you are under no contractual commitments, including without limitation, any
confidentiality, proprietary rights, non-solicitation or non-competition
agreement or similar type of restrictive covenant agreement, other then the
agreement between you and Cellstar dated February 1, 2005, inconsistent with
your obligations to InfoSonics and that you will not at any time during the
course of your employment by Infosonics violate and/or breach any obligation or
contractual/common law commitment that you may have to a third party or prior
employer.

You further represent and warrant that you are not in possession of any
confidential or trade secret information of any other company that you would use
in the course of performing your duties for InfoSonics. InfoSonics expressly
prohibits its employees from using any confidential or trade secret information
belonging to another company in the course of performance of their duties for
InfoSonics.

 

2

--------------------------------------------------------------------------------


 

10.           Company Property.

 

You agree that any InfoSonics property in your possession, such as equipment,
supplies, telephone, software, keys, notes, papers, memoranda, e-mails,
customer/carrier information or other confidential or trade secret information
must be returned to InfoSonics upon request or at the time of the termination of
your employment for any reason.

11.           Applicable Law, Jurisdiction and Venue.

 

a)             Governing Law:   The parties to this letter agreement agree that
this letter agreement, and the terms hereof, shall be interpreted in accordance
with the law of the State in which you primarily reside at the time of the
execution of this letter agreement, to wit, Texas, without regard to any
conflict of laws.

b)            Jurisdiction and Venue:    The parties to this letter agreement
agree that in the event a dispute should arise related in any manner to: i) this
letter agreement; ii) your employment with InfoSonics; or iii) the termination
thereof, an action against the other may only be commenced in the state or
federal courts located in San Diego, California. The parties to this letter
agreement consent to jurisdiction in the federal or state courts located in San
Diego, California.

c)             Jury Trial Waiver:             The parties to this letter
agreement agree that each waives its right to trial by jury for any claim each
may bring against the other, for any reason, in any forum. As noted above, and
as specifically applied here, the parties further agree that this Jury Trial
Waiver shall be interpreted and applied for all purposes (including procedural
and substantive due process) in accordance with the law of the State in which
you primarily reside at the time of the execution of this letter agreement, to
wit, Texas, without regard to any conflict of laws. You may hereby be waiving a
right to jury trial that you might otherwise have, including in accordance with
the Age Discrimination in Employment Act, if applicable.

12.           Entire Agreement.

 

This letter agreement contains all of the terms of your employment with
InfoSonics and supersedes any prior understandings or agreements, whether oral
or written, between you and InfoSonics. The terms and conditions of your
employment may be changed only in a writing signed by you and the President of
InfoSonics, or by InfoSonics’ written policies and procedures to be provided to
you and/or executed by you.

13.           Time to Consider and Revocation Period

 

The offer set forth in this letter remains open for 21 days from the date of
your receipt of this letter, and you have 21 days to consider it. In the event
that you accept this offer (which is done by executing and returning this letter
agreement to me), you then have up to seven days to revoke your acceptance of
the terms and conditions hereof. In order to revoke your acceptance, you must
send to me a signed writing indicating your revocation, to be received by me
prior to the 8th day after your acceptance. You are advised to consult with an
attorney of your choosing regarding this letter agreement.

We hope that you find the foregoing terms acceptable. Please indicate your
agreement with these terms and acceptance of this offer by signing and dating
this letter agreement below, and returning it to me as soon as possible, but no
later than May 1, 2006. I would like to reiterate our high regard for you, and
in the interim, if I can be of help, please do not hesitate to call me.

 

 

Sincerely,

 

 

 

/s/ Joseph Ram

 

 

 

Joseph Ram

 

President and Chief Executive Officer

 

 

Accepted and agreed to:

 

 

 

 

 

/s/ Timmy Monico

 

May 2, 2006

 

 

Timmy Monico

 

Date

 

 

 

3

--------------------------------------------------------------------------------